 1                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      J & J SPORTS PRODUCTIONS,              Case No. SA CV 16-00791 WDK-PLA
12    INC.,

13                 Plaintiff,                JUDGMENT

14                   v.

15    SOMROJ OPAL
      CHAIYAKHAM, ET AL.,
16
                   Defendants.
17
18
           Judgment is hereby entered in favor of plaintiff J & J Sports Productions,
19
     Inc. and against defendants Somroj Opal Chaiyakham, individually and doing
20
     business as Thai on Main, Pascal Chheng, individually and doing business as Thai
21
     on Main, and Srithai, Inc., an unknown business entity doing business as Thai on
22
     Main, upon the Court’s grant of summary judgment in favor of plaintiff. [See Doc.
23
     No. 63.]
24
           IT IS HEREBY ORDERED AND ADJUDGED:
25
           1. Defendants Somroj Opal Chaiyakham, individually and doing business as
26
     Thai on Main, Pascal Chheng, individually and doing business as Thai on Main,
27
     and Srithai, Inc., an unknown business entity doing business as Thai on Main, shall
28
     pay the plaintiff, J & J Sports Productions, Inc., $9,000.00 in total damages.
 1   Pursuant to Local Rules 54-10 and 54-11 plaintiff may submit its motion for costs
 2   and attorneys’ fees within fourteen (14) days.
 3
 4         IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
 5   mail or by telefax or by email, copies of this Judgment on counsel for the
 6   defendants or the pro se defendants in this matter.
 7
 8
 9   Dated: November 29, 2018

10                                   _____________________________________
11                                   William Keller
12                                   United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
